UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7523


TRACEY TERRELL GRADY,

                     Plaintiff - Appellant,

              v.

OFFICER WHITE,

                     Defendant - Appellee,

              and

FELIX TAYLOR; OFFICER DAVIS; SERGEANT VALENTINE; CASSANDRA
HERRING; BELINDA DUDLEY; INA HINTON; GEORGE T. SOLOMON,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:17-ct-03039-M)


Submitted: February 18, 2021                                  Decided: February 23, 2021


Before NIEMEYER, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Tracey Terrell Grady, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tracey Terrell Grady, a North Carolina inmate, seeks to appeal the district court’s

order granting Defendants summary judgment in Grady’s 42 U.S.C. § 1983 civil rights

action. We dismiss the appeal for lack of jurisdiction because the notice of appeal was not

timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order on March 3, 2020. Grady filed the notice of

appeal on October 1, 2020. * Because Grady failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal for lack of

jurisdiction.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Grady could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                            2